Citation Nr: 1428066	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  12-21 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus. 

2.  Entitlement to service connection for bilateral plantar fasciitis, to include as secondary to bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 2000 to December 2000 and from December 2003 to March 2005.  The Veteran also had periods of service with the National Guard.  He was awarded the Combat Action Badge. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from March 2010 (bilateral plantar fasciitis) and December 2010 (bilateral pes planus) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. 

Subsequent to the March 2010 rating decision, the Veteran submitted additional treatment records.  The RO readjudicated service connection for bilateral plantar fasciitis in a December 2010 rating decision.  The additional evidence was received prior to the expiration of the appellate period for the March 2010 rating decision.  Any interim submissions before finality must be considered by the VA as part of the original claim.  Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. § 3.156(b) (2013).  Thus, the March 2010 rating decision is the proper rating action on appeal.  

The Veteran presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge in June 2013.  A transcript of that proceeding is of record.

The issue of entitlement to service connection for bilateral plantar fasciitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his current bilateral pes planus was incurred during active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral pes planus have been met. 38 U.S.C.A. §§ 1110 , 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Board is granting in full the benefit sought as it pertains to service connection for bilateral pes planus.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Analysis 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  Generally, to prove service connection, there must be competent, credible evidence of: (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, consistency with other evidence of record, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran seeks service connection for bilateral pes planus, which he attributes to "long hours on the feet" and walking on uneven terrain in service. 

At the Veteran's February 2000 enlistment examination, a clinical evaluation of the feet revealed a normal arch.  On the examination's "Report of Medical History" section, the Veteran answered "no" to whether he "ever had or have you now" foot trouble.  

A service treatment record from January 2004 reveals complaints of foot pain and a diagnosis of pes planus.  There is no separation examination contained in the claims file.  However, the Veteran was seen in February 2005, prior to serving in the National Guard.  He reported bilateral foot pain, which improved with shoe inserts and avoiding uneven surfaces.  On an August 2005 Report of Medical History, the Veteran reported a history of foot trouble and complained of foot pain when standing for long periods of time.  A September 2005 medical examination report also revealed asymptomatic, mild pes planus.  

The Veteran was seen at VA for a physical examination in April 2005.  The Veteran did not complain of any foot problems or pes planus.  However, VA treatment records from May 2006 show complaints of pain in the bottom of his feet.  On examination, mild tenderness was noted on the balls of the feet. 

VA treatment records from December 2007 to April 2010 also show complaints of foot pain.  Imaging results from April 2010 found no significant osseous or calcaneus. 

In August 2010, the Veteran was seen by a VA podiatric physician, where he reported foot pain.  After physical examination, the physician provided an impression of moderate collapsing pes planus. 

The Veteran was afforded a VA examination in October 2010.  The Veteran complained of pain over the inferior aspect of the inferior central aspect of the feet.  The Veteran rated his discomfort as a 2 at the best, and a 7 at the worst.  The Veteran denied swelling, heat, redness, or lack of instability.  The Veteran stated that he can stand for 30-60 minutes, walk for 30 minutes, and participate in hunting, jogging and racquetball.  The Veteran denied use of a cane, brace or crutch; however, he admitted to wearing orthotics shoes.  On physical examination of both feet, the Veteran presented with normal configuration, normal hair growth, normal skin color and tone, normal distal pulses and capillary refill, normal neurovascular status externally intact.  The examiner noted minimal pain and tenderness to palpation on the center aspect of the heels.  There was no pain through the arch or the metatarsal heads.  There is no evidence of callosities, hammertoes, claw foot, malalignment, or other deformity.  Although the Veteran had slightly decreased arch in his right foot to his "[left]" foot, he was "unable to appreciate any significant pes planus."  The examiner noted that x-ray findings show no significant flatfoot deformity. 

After conducting a physical examination and reviewing the Veteran's military history, the examiner opined that the Veteran's pes planus is less likely the result of military service.  In providing the negative opinion, the examiner noted that recent x-rays reveal no signs of pes planus.  Furthermore, although the Veteran had minimal collapsed arch on his right foot, his left foot did not appear to have any pes planus.  The examiner also stated that the pes planus diagnosis in service was questionable because pes planus was not documented anywhere else in the record. 

In August 2011, the Veteran was seen by his private physician, Dr. D.L.  On physical examination, the Veteran had mild pes planus deformity, rearfoot varus deformity bilaterally, and equinus deformity at the ankle joint bilaterally.  The Veteran also had pain on the plantar aspect of his heels and central band of the plantar fascia.  Dr. D.L. did not observe any palpable deficits or nodules.  The Veteran had normal neurovascular status with strong palpable pulses.  His skin texture and temperature was normal and he had normal sensation in both feet.  Dr. D.L. opined that the Veteran's foot problems are subsequent to his military service and that he has "some abnormal biomechanics that apparently were pushed over the limits after what he had to do in the service." 

In September 2011, Dr. D.L submitted a letter where he noted that the Veteran was very active prior to his military service with athletics and has never suffered this type of foot pain prior to service.  It was also noted that the Veteran spent long hours on hard concrete surfaces while on active duty.  Dr. D.L. stated: "I can say with reasonable certainty that the patient's continued foot pain is subsequent to his military service."

The Veteran was afforded another examination in March 2012, where he continued to complain of foot pain, specifically at the front of his heels.  The Veteran rated his pain as a 5 out of 10 on an average day and a 7 out of 10 during flare-ups.  The pain remains at the bottom of his foot and sometimes in the metatarsal region.  The examiner found no pain in the Achilles area.  The examiner noted that there is pain under the arch if the Veteran stands for 20 minutes, walks on hard surfaces, or runs.  The Veteran's pain is relieved by sedentary work.  The Veteran denied taking any oral medication or using assistive devices.  The Veteran reported that wears shoe inserts, but they do not improve his pain. 

On examination, the examiner found no evidence of manipulation of the feet, swelling on use, calluses, or extreme tenderness.  The examiner also found no evidence of deformity or abnormalities in alignment.  The Veteran's arches appeared normal.  Tenderness was not observed at the Achilles area.  Palpation over the anterior heel, arches, and metatarsal head regions were also not tender.   

The examiner did not find any objective evidence of pes planus.  X-rays from January 2010 did not reveal any flat foot deformity.  Therefore, the examiner concluded that it is less likely that the condition occurred in or was caused by walking on uneven terrain while serving in Iraq. 

After reviewing the evidence, the Board finds that service connection for bilateral pes planus is warranted.  The record establishes a current disability.  An August 2011 private treatment record reveals mild pes planus deformity.  VA treatment records from August 2010 also show an impression of moderate collapsing pes planus.  Furthermore, the record establishes an in-service incurrence; specifically a January 2004 service treatment record shows a diagnosis of pes planus.  

The Board also finds that competent evidence of the record provides a link between the Veteran's current pes planus and the condition noted in service.  In August 2011, Dr. D.L. opined that the Veteran's foot problems are subsequent to his military service and that he has "some abnormal biomechanics that apparently were pushed over the limits after what he had to do in the service."  Dr. D.L's opinion correctly recited the Veteran's military history, and considered the Veteran's symptoms since service, and his reports of spending long hours on hard, concrete surfaces in service.  Therefore, the Board finds this opinion probative evidence of a link between service and the Veteran's bilateral pes planus.  The Board acknowledges that the October 2010 and March 2012 VA medical examiners found that the Veteran's bilateral pes planus was less likely than not related to service.  However, their opinions are of little probative value.  In providing negative opinions, the examiners relied on January 2010 x-ray findings, which did not reveal evidence of pes planus.  However, both examiners failed to consider the findings of pes planus in post-service VA and private treatment records.  Moreover, the October 2010 examiner discounted the Veteran's in-service diagnosis of bilateral pes planus because the condition was not noted in any other treatment records.  Review of the record shows that bilateral pes planus was noted in the Veteran's National Guard treatment records, including in a September 2005 examination.  

Based on the foregoing, the evidence is at least in relative equipoise; and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for the Veteran's bilateral pes planus is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for bilateral pes planus is granted. 


REMAND

The Board finds that further development is needed prior to adjudicating the Veteran's service connection claim for bilateral plantar fasciitis.

The Veteran was afforded a VA examination in March 2012, where the examiner opined that it is unlikely that the Veteran's plantar fasciitis is related to service.  In providing a negative opinion, the VA examiner relied on there being only one entry of foot pain in service.  The examiner stated that "if [the Veteran] had this condition during military service [he] would expect "at least more entries or visits for a chronic problem of this type."  The Board finds this opinion inadequate.  The examiner did not consider the Veteran's National Guard treatment records, which show additional reports of foot pain in February 2005 and in August 2005.  Moreover, the examiner did not consider the Veteran's statements that he has had foot pain since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

In addition, the Veteran contends that his bilateral plantar fasciitis is secondary to his bilateral pes planus.  The VA examiner did not address service connection on a secondary basis.  Thus, it is necessary to obtain an adequate VA examination and medical opinion on the etiology of the Veteran's bilateral plantar fasciitis, including whether the Veteran's condition was caused or aggravated by his bilateral pes planus.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the claimed bilateral plantar fasciitis. The claims file and all pertinent medical records must be made available to the examiner for review. 

Based on the examination and review of the record, the examiner should address the following: 

(a) Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that bilateral plantar fasciitis, had its onset in service or is etiologically related to service, specifically addressing the Veteran's lay assertions regarding foot pain since service and considering the Veteran's treatment records from his time in the National Guard. 

(b) Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that bilateral plantar fasciitis was caused or aggravated by the Veteran's bilateral pes planus. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

2. Upon completion of the above, readjudicate the issue on appeal.  If any benefits remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


